Execution Version







FIRST AMENDMENT TO FIRST LIEN

CREDIT AGREEMENT AND REAFFIRMATION

This FIRST AMENDMENT TO FIRST LIEN CREDIT AGREEMENT AND REAFFIRMATION (this
“Amendment”) is entered into as of January 21, 2015, by and among THE STANDARD
REGISTER COMPANY (the “New Borrower”), an Ohio corporation with its chief
executive office and principal place of business at 600 Albany Street, Dayton,
Ohio 45417, STANDARD REGISTER INTERNATIONAL, INC., an Ohio corporation, STANDARD
REGISTER TECHNOLOGIES, INC., an Ohio corporation, IMEDCONSENT, LLC, a Delaware
limited liability company, and STANDARD REGISTER OF PUERTO RICO INC., a Delaware
corporation formerly known as WorkflowOne of Puerto Rico Inc., the Lenders party
hereto and SILVER POINT FINANCE, LLC, as administrative agent (in such capacity,
“Administrative Agent”).

RECITALS:

A.

Reference is hereby made to that certain First Lien Credit Agreement dated as of
August 1, 2013 (as heretofore amended, restated, supplemented, or otherwise
modified, the “Credit Agreement”), among the New Borrower, the Subsidiary
Guarantors, the Lenders party thereto from time to time, Administrative Agent.

B.

The New Borrower has requested that the Administrative Agent and Lenders amend
the Credit Agreement as set forth herein.

C.

The Administrative Agent and the Required Lenders are willing, on the terms and
subject to the conditions set forth herein, to consent to the amendments to the
terms of the Credit Agreement provided for herein (as so amended, the “Amended
Credit Agreement”).

Accordingly, in consideration of the mutual agreements herein contained and for
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01      Terms Generally.  The terms defined herein shall apply equally
to both the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.” The word
“will” shall be construed to have the same meaning and effect as the word
“shall;” and the words “asset” and “property” shall be construed as having the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
 All references herein to Articles, Sections, Annexes and Schedules shall be
deemed references to Articles and Sections of, and Annexes and Schedules to,
this Amendment unless the context shall otherwise require.  This Agreement shall
be a “Loan Document” for all purposes of the Amended Credit Agreement and the
other Loan Documents.

SECTION 1.02      Defined Terms.  Capitalized terms used but not defined herein
have the meanings assigned to such terms in the Credit Agreement.





--------------------------------------------------------------------------------

ARTICLE II

AMENDMENTS

SECTION 2.01     Credit Agreement Amendments.  The New Borrower, the Subsidiary
Guarantors and the Required Lenders under the Credit Agreement agree to the
following amendments of the Credit Agreement:



(a)

Section 1.1 of the Credit Agreement is hereby amended by deleting clause (iv) of
the definition of “Net Cash Proceeds” and substituting the word “[Reserved]”
therefor.



(b)

Section 1.1 of the Credit Agreement is hereby further amended by deleting the
definition of “Deferred Net Cash Proceeds” in its entirety.



(c)

Section 1.1 of the Credit Agreement is hereby further amended by deleting the
definition of “Reinvestment Period” in its entirety.



(d)

Section 3.1.1 of the Credit Agreement is amended by amending and restating
clause (c) thereof in its entirety to read as follows:

“On each occasion that a Prepayment Event occurs, the New Borrower shall, within
one (1) Business Day after the occurrence of a Debt Incurrence Prepayment Event
and within five (5) Business Days after the occurrence of any other Prepayment
Event, prepay, in accordance with Section 3.1.2 below, the principal amount of
Loans in an amount equal to 100% of the Net Cash Proceeds from such Prepayment
Event. If all or substantially all of the Capital Securities of any Credit Party
are sold or any Credit Party is sold as a going concern on any date, the sale
proceeds shall be allocated as follows: (x) that portion of the sale proceeds
equal to the aggregate value of “Accounts” and “Cost” of “Inventory” (in each
case, as defined in the ABL Credit Agreement as at the date hereof) shall be
allocated to the ABL Collateral (as defined in the ABL/Term Loan Intercreditor
Agreement) of the Credit Parties so sold and shall be deemed to be proceeds
thereof and (y) the balance of sale proceeds shall be allocated to the
Collateral of the Credit Parties so sold and shall be deemed to be proceeds
thereof and applied pursuant to the foregoing sentence. Notwithstanding the
foregoing, in the event of a Casualty Event occurring with respect to the ABL
Collateral (as defined in the ABL/Term Loan Intercreditor Agreement), the
insurance proceeds thereof shall be applied to the ABL Obligations (as defined
in the ABL/Term Loan Intercreditor Agreement) to the extent required under the
Intercreditor Agreements and subsequent to the Discharge of ABL Obligations (as
defined in the ABL/Term Loan Intercreditor Agreement), shall be applied in
accordance with this Section 3.1.1(c).”



(e)

Section 7.2.17 of the Credit Agreement is hereby amended by (i) deleting the
column heading “Fiscal Quarter Ending” appearing in each table in subsections
(a), (b) and (c) thereof and substituting the column heading “Period Ending” in
lieu thereof and (ii) deleting the Period Ending date of “December 31, 2014”
appearing in each of said subsections (a), (b) and (c) of Section 7.2.17 and
substituting the date “February 27, 2015” in each such case therefor.  The
parties hereto hereby agree that all references to “Fiscal Quarter” in the Loan
Documents with respect to or corresponding to the Period Ending February 27,
2015 (including in the definitions of Total Leverage Ratio and Fixed Charge
Coverage Ratio) shall mean the trailing twelve month period ending on such date.





2










--------------------------------------------------------------------------------

SECTION 2.02 Reservation of Rights.  Nothing in this Amendment is intended to or
shall be construed to constitute (except as expressly set forth herein) (i) a
modification or alteration of the terms, conditions or covenants of the Credit
Agreement or any other Loan Document, (ii) a waiver of, or consent to, any
breach of, or any Event of Default under, the Credit Agreement (including any
breach of Section 8.1.3 or Section 8.1.5 of the Credit Agreement), or any other
Loan Document, or (iii) a waiver, release or limitation upon the exercise by
Administrative Agent or any Lender of any of its rights, legal or equitable,
under the Credit Agreement, the other Loan Documents and applicable law, all of
which are hereby reserved.

ARTICLE III
REPRESENTATIONS AND WARRANTIES

To induce the other parties hereto to enter into this Amendment, each Credit
Party hereby represents and warrants to the Administrative Agent, the Collateral
Agent and each of the Lenders that:

SECTION 3.01

     Binding Obligation.  This Amendment has been duly executed and delivered by
each Credit Party and is the legally valid and binding obligation of such Credit
Party, enforceable against such Credit Party in accordance with its terms,
except as may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors’ rights generally or by
equitable principles relating to enforceability.

SECTION 3.02      Authorization.  The execution, delivery and performance of
this Amendment have been duly authorized by all necessary action on the part of
each Credit Party.

SECTION 3.03      No Conflict.  The execution, delivery and performance by the
Credit Parties of this Amendment do not and will not (a) violate (i) any
provision of any law or any governmental rule or regulation applicable to either
Borrower or any Subsidiary Guarantor, (ii) any of the Organic Documents of
either Borrower or any Subsidiary Guarantor, or (iii) any order, judgment or
decree of any court or other agency of government binding on either Borrower or
any Subsidiary Guarantor; (b) conflict with, result in a breach of or constitute
(with due notice or lapse of time or both) a default under any Material Contract
of either Borrower or any Subsidiary Guarantor except, in the case of clauses
(a)(i), (a)(iii) and (b), to the extent such violation, conflict, breach or
default could not reasonably be expected to have a Material Adverse Effect; (c)
result in or require the creation or imposition of any Lien upon any of the
properties or assets of either Borrower or any Subsidiary Guarantor (other than
Permitted Liens); or (d) require any approval of stockholders, members or
partners or any approval or consent of any Person under any Material Contract of
either Borrower or any Subsidiary Guarantor, except for such approvals or
consents that have been obtained and that are still in force and effect and
except for any such approvals or consents the failure of which to obtain will
not reasonably be expected to have a Material Adverse Effect.

SECTION 3.04      Credit Agreement and Loan Document Representations and
Warranties.  After giving effect to the transactions contemplated hereunder, the
representations and warranties contained in the Credit Agreement and each of the
other Loan Documents are true and correct in all material respects on and as of
the date hereof to the same extent as though made on and as of the date hereof,
except to the extent (i) any such representation or warranty is qualified as to
“materiality” or “Material Adverse Effect,” in which case it is true and correct
in all respects and (ii) such representations and warranties specifically relate
to an earlier date, in which case such representations and warranties are true
and correct in all material respects (except that any representation or warranty
that is qualified as to “materiality” or “Material Adverse Effect” is true and
correct in all respects) on and as of such earlier date; provided that all
representations and warranties that specifically relate to the Closing Date are
true and correct in all material respects (except that any representation or
warranty that is qualified as to “materiality” or “Material Adverse Effect” is
true and correct in all respects) on and as of the date hereof to the same





3










--------------------------------------------------------------------------------

extent as though made on and as of the date hereof (and all references to
“Closing Date” shall be deemed to mean the date hereof for purposes of that
representation or warranty).

SECTION 3.05      No Default.  No Default or Event of Default has occurred and
is continuing as of the Amendment Effective Date or will result from the entry
by any Credit Party into or performance by such Credit Party of its obligations
under this Amendment.

SECTION 3.06      Jurisdiction of Organization.  Each Credit Party is in good
standing under the laws of its jurisdiction of organization.

ARTICLE IV
CONDITIONS TO EFFECTIVENESS OF AMENDMENTS; AGREEMENTS OF BORROWERS

SECTION 4.01      Conditions.  Effectiveness of the amendments set forth in
Article II shall be subject to the satisfaction (or waiver in writing) of the
following conditions precedent (the date on which all such conditions precedent
have been satisfied, the “Amendment Effective Date”):



(a)

Execution of Amendment.  The Administrative Agent shall have received duly
executed counterparts of this Amendment which, when taken together, bear the
signatures of each Credit Party, the Administrative Agent and the Required
Lenders.

(b)

Organic Documents; Incumbency.  The Administrative Agent shall have received (i)
a copy of each Organic Document of each Credit Party and, to the extent
applicable, certified as of the Amendment Effective Date or a recent date prior
thereto by the appropriate Governmental Authority; (ii) signature and incumbency
certificates of the officers of such Person executing this Amendment; and (iii)
resolutions of the Board of Directors or similar governing body of each Credit
Party approving and authorizing the execution, delivery and performance of this
Amendment, certified as of the Amendment Effective Date by its secretary or an
assistant secretary as being in full force and effect without modification or
amendment.

(c)

Amendments to Other Documents.  The Administrative Agent shall have received a
copy of a fully executed First Amendment and Reaffirmation of the Second Lien
Credit Agreement, which but for the effectiveness of this Amendment, shall be in
full force and effect.  No Default or Event of Default shall have occurred and
be continuing on the date hereof.

(d)

Reserved.

(e)

Fees.  The Administrative Agent shall have received (i) payment of all fees and
other amounts due and payable on or prior to the Amendment Effective Date and
(ii) to the extent invoiced, reimbursement or payment of all reasonable and
documented out-of-pocket costs and expenses required to be reimbursed or paid by
the New Borrower hereunder or under any other Loan Document, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent.

(f)

No Litigation.  There shall not exist any action, suit, investigation or
litigation, pending in any court or before any arbitrator or Governmental
Authority that seeks to enjoin the transactions contemplated hereunder
(including Schedule A hereto).  

SECTION 4.02  Borrower Covenants and Agreements.  



(a)

To the extent necessary, the New Borrower hereby provides its prior written
approval under Section 4.3 of that certain Stockholders Agreement dated August
1, 2013, by





4










--------------------------------------------------------------------------------

and among, the New Borrower and certain shareholders party thereto, to any
actions, consents, waivers or agreements hereafter taken, given or entered into,
directly or indirectly by, including without limitation any proposals from or
with, any of the Lenders or the Administrative Agent and their respective
Affiliates (and directly or indirectly commonly controlled or managed investment
funds), in each case, in any capacity.  The parties hereto acknowledge and agree
that such Affiliates (and directly or indirectly commonly controlled or managed
investment funds) are intended to be and shall be third party beneficiaries of
this Section 4.02(a), entitled to rely on and to enforce the provisions hereof
as though a party hereto.



(b)

Following the Amendment Effective Date, the New Borrower shall cooperate in good
faith with the Administrative Agent to review the New Borrower’s directors’ and
officers’ insurance coverage.  In the event such coverage is not acceptable to
the Administrative Agent, the New Borrower will use reasonable best efforts to
obtain new additional coverage or to modify existing coverage, in either case
satisfactory to the Administrative Agent.



(c)

The New Borrower hereby agrees and covenants to the Lenders and the
Administrative Agent as follows:



(i)

All amounts currently deposited in New Borrower’s Account No. 4427234060 at Bank
of America, N.A. (the “Cash Collateral Account”) as of the date hereof, which
proceeds had constituted Deferred Net Cash Proceeds and Term Loan Priority
Collateral being held pursuant to the provisions of Section 3.1.1(c) of the
Credit Agreement before giving effect to this Amendment, shall (i) continue to
be held in such account and shall constitute Collateral securing the
Obligations, and (ii) not be withdrawn, spent or committed to or otherwise
applied to any expenditure, repayment of any Indebtedness or capital investment
by any Credit Party without the Administrative Agent’s prior written consent.
 The provisions of Section 3.1 of the Credit Agreement to the contrary
notwithstanding, all Net Cash Proceeds realized by any Credit Party on or after
the Amendment Effective Date in connection with an Asset Sale Prepayment Event
or a Casualty Event (in each case, excluding proceeds of ABL Priority
Collateral) shall be promptly deposited by New Borrower to the Cash Collateral
Account to be held as additional security for the Obligations and shall not be
required to be applied to the repayment of the Loans absent the occurrence of an
Event of Default (after giving effect to this Amendment).



(ii)

The New Borrower shall keep Administrative Agent timely informed of all proposed
modifications to the ABL Credit Agreement and the status of any negotiations
with the ABL Lenders relating thereto.  The Administrative Agent shall receive a
copy of any amendment to the ABL Credit Agreement, certified by the New Borrower
as being a true, correct and complete copy thereof, which ABL Credit Agreement
amendment shall be in form and substance reasonably satisfactory to
Administrative Agent.

Failure to accomplish any of the items or tasks set forth in this Section 4.02
on the date and as otherwise specified shall constitute an immediate Event of
Default under the Credit Agreement.  





5










--------------------------------------------------------------------------------

ARTICLE V
REAFFIRMATION, RELEASE AND CONSENT

Each Credit Party hereby acknowledges that it has read this Amendment and
consents to the terms hereof and further hereby affirms, confirms, represents,
warrants and agrees that (a) notwithstanding the effectiveness of this
Amendment, the obligations of such Credit Party under each of the Loan Documents
to which it is a party shall not be impaired and each of the Loan Documents to
which such Credit Party is a party is, and shall continue to be, in full force
and effect and is hereby confirmed and ratified in all respects, in each case,
as amended hereby; (b) after giving effect to this Amendment, (i) neither the
amendment of the Credit Agreement (by this Amendment) nor the execution,
delivery and performance of this Amendment or any other Loan Document shall
impair the validity, effectiveness or priority of the Liens granted pursuant to
the Security Documents (as in effect immediately prior to the date hereof, the
“Existing Collateral Documents”) and such Liens shall continue unimpaired with
the same priority to secure repayment of all the Obligations, whether heretofore
or hereafter incurred, and (ii) in the case of any Subsidiary Guarantor, its
Subsidiary Guaranty, as and to the extent provided therein, shall continue in
full force and effect in respect of the Obligations under the Credit Agreement,
this Amendment and the other Loan Documents; (c) neither the modification of the
Credit Agreement (by this Amendment) nor the execution, delivery, performance or
effectiveness of this Amendment requires any new filings be made or other
actions taken to perfect or maintain the perfection of such Liens; and (d) the
position of the Lenders with respect to such Liens, the Collateral (as defined
in the Collateral Documents) in which a security interest was granted pursuant
to the Security Documents, and the ability of the Administrative Agent to
realize upon such Liens pursuant to the terms of the Security Documents have not
been adversely affected in any material respect by modification of the Credit
Agreement effectuated pursuant to this Amendment or by the execution, delivery,
performance or effectiveness of this Amendment.

In consideration of the agreements of Administrative Agent and Lenders contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Credit Party, on behalf of
itself and its successors, assigns, and other legal representatives, and except
for the Administrative Agent’s and Lenders’ express obligations under the Loan
Documents yet to be performed in accordance with the terms thereof, hereby
absolutely, unconditionally and irrevocably releases, remises and forever
discharges Administrative Agent and the Lenders, and their successors and
assigns, and their present and former shareholders, affiliates, subsidiaries,
divisions, predecessors, directors, officers, attorneys, employees, agents and
other representatives (Administrative Agent, each Lender and all such other
Persons being hereinafter referred to collectively as the “Releasees” and
individually as a “Releasee”), of and from all demands, actions, causes of
action, suits, covenants, contracts, controversies, agreements, promises, sums
of money, accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set-off, demands and liabilities whatsoever
(individually, a “Claim” and collectively, “Claims”) of every name and nature,
known as of the date of this Amendment, both at law and in equity, which any
Credit Party or any of their respective successors, assigns, or other legal
representatives may now or hereafter own, hold, have or claim to have against
the Releasees or any of them for, upon, or by reason of any circumstance,
action, cause or thing whatsoever which arises at any time on or prior to the
day and date of this Amendment, in each case for or on account of, or in
relation to, or in any way in connection with any of the Credit Agreement, or
any of the other Loan Documents or transactions thereunder or related thereto.
 Each Credit Party understands, acknowledges and agrees that the release set
forth above may be pleaded as a full and complete defense and may be used as a
basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release.  Each Credit Party agrees that no fact, event, circumstance, evidence
or transaction which could now be asserted or which may





6










--------------------------------------------------------------------------------

hereafter be discovered shall affect in any manner the final, absolute and
unconditional nature of the release set forth above.

ARTICLE VI
MISCELLANEOUS

SECTION 6.01     Notices.  All notices hereunder shall be given in accordance
with the provisions of Section 10.2 of the Amended Credit Agreement.

SECTION 6.02      Effect of This Agreement.  On and after the Amendment
Effective Date, each reference to the Credit Agreement in any Loan Document
shall be deemed to be a reference to the Amended Credit Agreement.  Nothing
herein shall be deemed to entitle any Credit Party to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement, the
Amended Credit Agreement or any other Loan Document in similar or different
circumstances.  This Agreement shall constitute a “Loan Document” for all
purposes of the Amended Credit Agreement and the other Loan Documents.  Except
as expressly set forth herein, this Amendment (a) shall not by implication or
otherwise limit, impair, constitute a waiver of, or otherwise affect the rights
and remedies of any Lender, the Administrative Agent, any other Secured Party or
any Credit Party under the Credit Agreement, the Amended Credit Agreement or any
other Loan Document and (b) shall not alter, modify, amend or in any way affect
any of the terms, conditions, obligations, covenants or agreements contained in
any Loan Document, all of which are ratified and affirmed in all respects and
shall continue in full force and effect.

SECTION 6.03      Fees and Expenses.  In furtherance of, and not in limitation
of, Section 10.3 of the Amended Credit Agreement, the New Borrower agrees to pay
all reasonable out-of-pocket expenses hereafter or heretofore incurred by the
Administrative Agent in connection with the events underlying, and the
preparation, negotiation, execution and delivery of, this Amendment and the
transactions contemplated hereby, including the reasonable fees and
disbursements of counsel to the Administrative Agent and Lenders, including
Skadden, Arps, Slate, Meagher & Flom LLP and any local counsel to the
Administrative Agent.

SECTION 6.04      Counterparts.  This Amendment shall become effective upon the
execution of a counterpart hereof by each of the parties hereto. This Amendment
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original but all of which when
taken together shall constitute a single contract.  Delivery of an executed
signature page to this Amendment by facsimile or other customary means of
electronic transmission, including by PDF file, shall be as effective as
delivery of a manually signed counterpart of this Amendment.

SECTION 6.05      APPLICABLE LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6.06      WAIVER OF JURY TRIAL.  THE ADMINISTRATIVE AGENT, EACH LENDER
AND THE BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE TO THE
FULLEST EXTENT PERMITTED BY LAW ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, EACH LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE
AGENT, SUCH LENDER OR THE BORROWER IN CONNECTION THEREWITH. THE BORROWER
ACKNOWLEDGES AND





7










--------------------------------------------------------------------------------

AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION
(AND EACH OTHER PROVISION OF EACH OTHER LOAN DOCUMENT TO WHICH IT IS A PARTY)
AND THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE ADMINISTRATIVE AGENT
AND EACH LENDER ENTERING INTO THE LOAN DOCUMENTS.

SECTION 6.07      CONSENT TO JURISDICTION.  ANY LITIGATION BASED HEREON, OR
ARISING OUT OF, UNDER, OR IN CONNECTION WITH, ANY LOAN DOCUMENT, OR ANY COURSE
OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS
OF THE ADMINISTRATIVE AGENT, THE LENDERS OR THE BORROWER IN CONNECTION HEREWITH
OR THEREWITH MAY BE BROUGHT AND MAINTAINED IN THE COURTS OF THE STATE OF NEW
YORK OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK; PROVIDED THAT, ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR
OTHER PROPERTY MAY BE BROUGHT, AT THE ADMINISTRATIVE AGENT’S OPTION (ACTING AT
THE WRITTEN DIRECTION OF THE REQUIRED LENDERS), IN THE COURTS OF ANY
JURISDICTION WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. THE BORROWER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK AT THE
ADDRESS FOR NOTICES SPECIFIED IN SECTION  10.2. THE BORROWER HEREBY EXPRESSLY
AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION
WHICH IT MAY HAVE OR HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH
LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY
SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. TO THE EXTENT THAT
THE BORROWER HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY
COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT
PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO
ITSELF OR ITS PROPERTY, THE BORROWER HEREBY IRREVOCABLY WAIVES TO THE FULLEST
EXTENT PERMITTED BY LAW SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THE
LOAN DOCUMENTS.

SECTION 6.08      Headings.  Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.




[Remainder of this page intentionally left blank]

 





8










--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to First
Lien Credit Agreement and Reaffirmation to be duly executed by their respective
authorized officers as of the date and year first above written.

 

New Borrower:

THE STANDARD REGISTER COMPANY, an Ohio corporation

By:    /s/ Joseph P. Morgan, Jr.                              

Name:  Joseph P. Morgan, Jr.

Title:  President and Chief Executive Officer

 

Subsidiary Guarantors:

 

STANDARD REGISTER INTERNATIONAL, INC., an Ohio corporation

By:    /s/ Joseph P. Morgan, Jr.                              

Name:  Joseph P. Morgan, Jr.

Title:  President

 

STANDARD REGISTER TECHNOLOGIES, INC., an Ohio corporation

By:    /s/ Joseph P. Morgan, Jr.                              

Name:  Joseph P. Morgan, Jr.

Title:  President

 

IMEDCONSENT, LLC, a Delaware limited liability company

By:    /s/ Joseph P. Morgan, Jr.                              

Name:  Joseph P. Morgan, Jr.

Title:  President

 

STANDARD REGISTER OF PUERTO RICO INC., a Delaware corporation

By:    /s/ Joseph P. Morgan, Jr.                              

Name:  Joseph P. Morgan, Jr.

Title:  President

















--------------------------------------------------------------------------------

Signature Page First Amendment to First Lien Term Loan Agreement

Standard Register




 

Agent:

SILVER POINT FINANCE, LLC, as Administrative Agent

By:    /s/ Michael A. Gatto                                      

Name:  Michael A. Gatto

Title:  Authorized Signatory

 

Lenders:

 

SPCP GROUP, LLC

By:    /s/ Michael A. Gatto                                      

Name:  Michael A. Gatto

Title:  Authorized Signatory

 

SPF CDO I, LTD.

By:    /s/ Michael A. Gatto                                      

Name:  Michael A. Gatto

Title:  Authorized Signatory

 

SPCP GROUP III LLC

By:    /s/ Michael A. Gatto                                      

Name:  Michael A. Gatto

Title:  Authorized Signatory















